Citation Nr: 0520848	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  His awards and decorations include the Combat 
Medic Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded this case in January 2004 
for further development.

On appeal the veteran has raised the issue of entitlement to 
service connection for hearing loss and tinnitus.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas, but not total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran filed his claim for an increased rating for PTSD 
in October 2000.  A July 2001 rating decision thereafter 
granted an increase in the rating assigned the disorder, from 
30 to 50 percent.  The rating decision advised the veteran of 
the criteria for assignment of 50 and 70 percent evaluations 
for PTSD.  He was issued a statement of the case in March 
2002 which advised him of the criteria for assignment of 50, 
70, and 100 percent ratings for PTSD.  In February 2004 
correspondence, VA informed him of the information and 
evidence necessary to substantiate the claim.  VA also 
advised him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim.  He was essentially advised to submit any pertinent 
evidence in his possession.  The claim was thereafter 
readjudicated in a February 2005 supplemental statement of 
the case.

The foregoing notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  The Board moreover finds that the 
failure to provide him with VCAA notice prior to the July 
2001 adjudication did not affect the essential fairness of 
that adjudication, and therefore was not prejudicial to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not alleged prejudice from any error 
in the timing or content of the VCAA notice, and given the 
specificity of the VCAA notice, as well as the time afforded 
him following the notice to respond, the Board finds that any 
error in the timing of the notice was harmless.  The Board 
will proceed with appellate review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  In addition, the 
veteran was afforded VA examinations in connection with his 
claim in February 2001 and September 2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Factual background

As noted in the Introduction, the veteran's period of service 
ended in July 1968.  Service connection for PTSD was granted 
in January 1984, evaluated as 10 percent disabling.  The 
evaluation assigned the disability was increased to 30 
percent in September 1988, and to 50 percent in July 2001.  
The 50 percent evaluation has remained in effect since the 
July 2001 rating decision.

On file are VA treatment records for October 1999 to 
September 2003.  The records show that the veteran attended 
group therapy sessions throughout 2000, during which time he 
participated actively and presented as neatly dressed, well 
groomed, and without suicidal or homicidal ideations.  He 
reported working full time as a certified nursing assistant.  
From August to September 2000 he attended an outpatient day 
treatment program for PTSD, following which he felt he had 
improved his communication skills, although he still reported 
experiencing difficulty with expressing his emotions.  The 
records for the day program show that he presented as alert 
and oriented, and that he socialized with other participants 
during projects.  Following his discharge from the day 
program he continued to attend weekly group therapy sessions 
with a social worker associate (until April 2003, when that 
individual was replaced by a psychologist).  The social 
worker associate noted that the veteran experienced 
depressive symptoms during the winter holidays, but that he 
was motivated and interacted appropriately within the group.  
The social worker associate diagnosed PTSD and depression, 
and assigned the veteran Global Assessment of Functioning 
(GAF) scores ranging from 40 to 45.  April 2002 entries by a 
psychiatrist indicate that the veteran reported worsening 
road rage.  He complained of depression, sleep problems, and 
anger outbursts.  On mental status examination he presented 
as alert and oriented, with good hygiene.  His speech was 
normal and his memory intact.  The veteran's mood ranged from 
euthymic to dysphoric.  His affect was constricted.  He 
denied any suicidal or homicidal ideations, or any 
hallucinations or delusions.  The psychiatrist assigned the 
veteran a GAF score of 44.

The veteran attended a VA examination in February 2001.  He 
complained of weekly intrusive distressing recollections and 
flashbacks, as well as feelings of detachment and 
estrangement from others.  He also reported problems with 
insomnia, anger, irritability, and concentration.  He denied 
avoiding reminders of his service experiences, or 
experiencing diminishment of interest in significant 
activities.  He also denied hypervigilance or an exaggerated 
startle response.  The veteran reported that his symptoms 
were improving with group treatment, and that he had 
developed a rapport with the group members.  He explained 
that he vacationed and visited relatives, went scuba diving, 
and rode a motorcycle.  The veteran reported working as a 
nurse assistant in a psychiatric unit, where he related well 
to his co-workers.  He also reported living with his fiancee, 
and indicated that he maintains contact with some of his 
children.

On mental status examination the veteran presented as alert, 
oriented, and neatly dressed.  He exhibited no significant 
cognitive or memory deficits.  He appeared significantly 
anxious and depressed.  The veteran presented with a 
restricted affect appropriate to thought content.  He did not 
exhibit any evidence of a thought disorder, or any bizarre 
delusions or hallucinations.  He denied any suicidal or 
homicidal ideations.  The examiner diagnosed PTSD and 
polysubstance abuse (in full remission), and assigned the 
veteran a GAF score of 40.

On an accompanying February 2001 VA orthopedic examination, 
the veteran clarified that he had worked as a nursing 
assistant for about 20 years.

On file is the report of a September 2004 VA examination.  
The veteran complained of frequent, recurrent intrusive 
recollections, recurrent and distressing nightmares with 
associated sleep problems, flashbacks, and anxiety with 
exposure to reminders of service.  He explained that he 
avoided reminders of service.  The veteran reported 
diminished interest and participation in family and social 
events, and complained of extreme irritability, frequent 
anger outbursts, hypervigilance, and memory and concentration 
problems.  He explained that he remained employed as a 
nursing assistant, but was experiencing increased difficulty 
in motivating himself to work.  He indicated that he was 
married for the third time, and maintained contact with his 
children, but that he had very few friends, and socialized 
little.  He reported enjoying very few leisure pursuits.  The 
veteran denied any history of violence.  He admitted to rare 
episodic suicidal thoughts, but denied any actual plan or 
attempt.  He denied any current suicidal or homicidal 
ideations.  With respect to psychosocial functioning, the 
examiner noted that the veteran functioned fairly well at his 
job, although he faced problems with motivation, lack of 
satisfaction, and anger at work.  

Mental status examination showed that the veteran was alert 
and appropriately groomed.  His speech was normal.  He 
exhibited a euthymic mood with a wide-ranging affect.  The 
examiner identified no perceptual disturbances, and described 
the veteran's thought processes as normal and coherent.  
There was no evidence of suicidal or violent ideation.  The 
examiner described the veteran's memory as intact, and his 
insight and judgment were good.  The examiner diagnosed PTSD, 
and assigned a GAF score of 45.

In statements on file the veteran reports that he experiences 
difficulty controlling stress, and that he wants to hurt 
people.  He reports experiencing nightmares.

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After reviewing the record, the Board concludes that the 
veteran is entitled to a 70 percent schedular rating for 
PTSD.  His psychiatric symptoms include anger outbursts, 
frequent intrusive recollections, depression, feelings of 
detachment and estrangement, and diminished interest in 
family and social events.  Although he apparently receives 
therapeutic benefit from his group counseling sessions and 
has developed a rapport within the group, the record shows 
that he socializes very little outside of the counseling 
group or his immediate family.  Moreover, he reports 
increasing difficulty with motivating himself to continue 
working.  His treating social worker and psychiatrist have 
assigned him GAF scores for PTSD ranging from 40 to 45.  GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  GAF scores ranging between 41 
and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).

The veteran was examined by VA psychiatrists in February 2001 
and September 2004.  The February 2001 examiner assigned a 
GAF score of 40 (after noting that the social worker 
assistant had assigned the same score), and the September 
2004 examiner assigned a GAF score of 45.  The Board notes 
that the February 2001 examiner did not have access to the 
veteran's claims file at any point, while the September 2004 
examiner did.

In this case, although the veteran remains employed and 
participates actively in his group therapy sessions, he 
consistently reports experiencing anger outbursts and 
problems with depression and motivation, and his treating 
social worker and psychiatrist, and the two examining 
psychiatrists, have all assigned GAF scores which effectively 
reflect their determination that the PTSD is productive of 
serious symptoms, or a serious impairment in social or 
occupational functioning.  Given the above, and resolving 
reasonable doubt in the veteran's favor, the Board is 
satisfied that the evidence shows that his PTSD causes 
deficiencies in most areas, and particularly in his mood, and 
ability to establish and maintain effective relationships.  
Accordingly, the veteran is entitled to a 70 percent 
evaluation for his PTSD.  

The Board finds, however, that he is not entitled to a rating 
higher than 70 percent.  In this regard the Board points out 
that the veteran has been employed on an almost continual 
basis for at least 20 years, and mostly within his current 
field of expertise.  His relations with co-workers are 
unimpaired, and he apparently functions well at his job, 
despite some anger toward certain clients.  In addition, 
while he reports experiencing feelings of estrangement as 
well as diminished participation in family activities, he 
remains married, lives with his family, continues to maintain 
contact with his children, and socializes within his therapy 
group.  There is no evidence of any gross impairment in 
thought processes or communication, or of any hallucinations 
or delusions.  He does not exhibit grossly inappropriate 
behavior or an inability to perform his activities of daily 
living.  Moreover, despite reporting anger outbursts, he has 
no recent history of violence, or any recent suicidal 
ideation, and there is otherwise no evidence suggesting that 
he is in any danger of hurting himself or others.  He is 
consistently oriented with an intact memory.

Although the veteran's treating social worker assigned a GAF 
score of 40, which is a score representing impairment in 
reality testing or communication, or major impairment in 
other areas, the Board points out that the treating 
psychiatrist did not share the social worker's opinion that a 
GAF score that low was appropriate.  Nor is there any 
identified clinical basis for the assignment of a GAF score 
of 40.  While the February 2001 psychiatrist also assigned a 
GAF score of 40, he did so without the benefit of a review of 
the claims file or consideration of the veteran's complete 
psychiatric history.  In any event, the veteran's actual 
history and clinical presentation do not accord with any 
suggestion that he is unable to maintain employment or that 
he is in considerable social isolation.  As noted previously, 
he has remained employed on a consistent basis for at least 
two decades and reports that he gets along well at his job.  
The record shows that he can maintain relationships, at least 
in a therapeutic or familial setting.  In short, the GAF 
scores assigned by treating and examining VA personnel 
between 1999 and 2003 notwithstanding, the veteran clearly 
does not experience total occupational or social impairment, 
or experience any of symptoms suggestive of that level of 
impairment.  A 100 percent evaluation for PTSD is therefore 
not warranted.

In sum, the evidence shows that the veteran's PTSD is 
productive of serious impairment in areas such as family 
relations, mood, and the ability to maintain relationships, 
but is not productive of total occupational and social 
impairment.  Accordingly, the veteran is entitled to a 70 
percent rating, but not more, for his PTSD.  38 C.F.R. § 4.3.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 70 percent evaluation for 
PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


